Campbell, J.
Alderman replevied a liorse which defendant bad levied on as tbe property of one Demck. The whole coiitrovei'sy before tbe jnry turned on tbe ownership of Alderman at tbe time of tbe alleged levy and taking. If be did not own the horse then, tbe animal belonged to Derrick, and it was not claimed or pi’etended that Aldennati got any new rights.
Tbe jury found that Alderman was general owner and that Manchester bad a lien to tbe amount of bis levy. Under tbe charge this verdict is insensible. One or the other of these findings must be wrong. There may perhaps be cases like Moore v. Vrooman 32 Mich. 526, where such a vei'dict can be sustained because no conflicting interests are shown to have appeared, but never where such a conflict of interest exists as appears here. Tbe verdict sets out no other facts which could throw light upon it. The statute provides that when either pai'ty has a lien on or special property íd the goods and chattels l’eplevied, and is not the general owner, *50tiiat mcc may be shown, and the finding shall be in accordance with such fact, “and the court shall thereuponT’ender such judgment as shall be just between the parties.”
This means that the verdict shall be special and full enough to enable the trial court to render a proper judgment. If Alderman was general owner, and defendant had nevertheless a special lien, it could only be because Aider-man held the same title which was levied on. If he was not the general owner, then defendant was entitled to a return, and there was no necessity or propriety in determining the amount of his lien, unless he should waive a return and have the value determined, which does not seem to have been done here. The jury have not found that the property was worth the amount of the Special lien or any other sum, and therefore there is nothing on which to base a personal judgment for that sum against Alderman, which was done here. They have not rendered such a verdict as enables the court to know what justices requires.
The judgment must be reversed with costs and a new trial granted.
The other Justices concurred.